DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Election/Restrictions
The restriction requirement set forth in the Office action mailed on 8/25/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 9 is no longer withdrawn. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Bernadette Bennett on 10/15/2021. Claims 17 and 18 are canceled and claim 1 is amended as follows:





a nonwoven assembly of chopped fibers comprising a minority portion and a majority portion, the minority portion forming a first layer, the minority portion comprising a set of chopped polymer fibers and a majority portion forming a second layer, the majority portion comprising a set of chopped fibers different than the minority portion, wherein the minority portion is less than 10 weight % of a total composition of the fiber mat and wherein the majority portion is greater than 90 weight % of a total composition of the fiber mat; and
a binder comprising an organic resin, wherein an air permeability of said fiber mat is not substantially different from an equivalent weight fiber mat containing a homogenous mat structure being homogenous in fiber distribution throughout the entirety of the mat, the homogenous mat structure comprising a homogenous blend of the chopped fibers of the minority portion and the chopped fibers of the majority portion and wherein the fiber mat provides at least a 5% increase in tear strength when placed in a bituminous roofing product compared to an equivalent bituminous roofing product made with the equivalent weight fiber mat containing the homogenous mat structure as measured by ASTM D1922; and
at least one coating of asphalt.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed structure, materials, and properties. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789